Citation Nr: 1427669	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-12 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of right ankle sprain.  


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1998 to February 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction was subsequently transferred to the RO in Los Angeles, California.  

The Board notes that the Arizona Department of Veterans Services (ADVS) forwarded the Veteran's claim and DD Form 214 in May 2007.  Nevertheless, as there is no VA Form 21-22 of record appointing ADVS as the Veteran's representative, he is unrepresented.  38 C.F.R. § 14.631(a).

This matter was previously before the Board and remanded in September 2012.  The case is again before the Board and ready to be decided on the merits.  

The Virtual VA and Veterans Benefits Management Systems electronic claims files reveal documents that are either duplicative of the evidence in the paper claims file or are not pertinent to the present appeal.  


FINDING OF FACT

Residuals of right ankle sprain is attributable to service.  


CONCLUSION OF LAW

Residuals of right ankle sprain was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has residuals of right ankle sprain that are caused by spraining his right ankle during service.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Here, the Veteran's service treatment records reveal that he sprained his right ankle in January 2007 and was prescribed Vicodin for pain and instructed to use crutches for two to three days.  After separation, the Veteran sprained his ankle again in May 2007.  At a July 2007 VA examination, the examiner rendered a diagnosis of chronic right ankle strain, status post right ankle sprain x 2.  As the VA examiner noted that the chronic right ankle strain was caused by the in-service and post-service ankle sprains, and there is no evidence that dissociates the current disability from the in-service ankle sprain, the Board finds that service connection is warranted.  


ORDER

Service connection for residuals of right ankle sprain is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


